*508The IAS Court properly granted summary judgment dismissal to the extent indicated since plaintiffs fail to raise a genuine triable issue of fact regarding either the enforcement of the exclusionary vacancy clause of the policy or the validity of the notice of cancellation. As to the former, the property was vacant for a period of more than 60 consecutive days prior to the December 4, 1990 fire loss. As to the latter, plaintiffs acknowledged receiving the notice of cancellation which became effective prior to the February 1991 fire loss. Admissions by plaintiff Shaiman were sufficient to sustain defendant’s burden of proof. We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.